TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 29, 2021



                                      NO. 03-21-00282-CV


                                          E. E., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
         REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN;
                 DISSENTING OPINION BY JUSTICE BAKER




This is an appeal from the decree of termination signed by the trial court on May 25, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s decree of termination. Therefore, the Court reverses the trial court’s decree

of termination and remands the case to the trial court for a new trial. The trial court is instructed

that the new trial must commence no later than 180 days after this Court’s mandate is issued.

The appellee shall pay all costs relating to this appeal, both in this Court and in the court below.